UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORTPursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 26, 2007 Astec Industries, Inc. (Exact name of registrant as specified in its charter) Tennessee 0-14714 62-0873631 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerIdentification No.) 1725 Shepherd RoadChattanooga, Tennessee 37421 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (423) 899-5898 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): r Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03.
